Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-3 and 21-44 are pending. 

Applicant's election with traverse of Group III (now Claims 3 and 38-44), drawn to a method of detecting an antigen and a method of diagnosing cancer that read on (A) bentuximab antibody comprising (B) heavy chain (SEQ ID NO: 3), and (C) light chain (SEQ ID NO: 4), (D) p-azidomethyl-L-phenylamine as the species of non-natural amino acid, (E) azido as the reactive group, (F) CD30 as the antigen and (G) label as the particular payload, filed Oct 31, 2022, is acknowledged.  
The traversal is on the grounds that correction of error as Group III should include claims 3 and 38-44.  
The traversal is moot as Group III now encompasses claims 3 and 38-44. 

Claims 1-2 and 21-37 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 3 and 38-44, drawn to a method of detecting an antigen and a method of diagnosing cancer that read on (A) bentuximab antibody comprising (B) heavy chain (SEQ ID NO: 3), and (C) light chain (SEQ ID NO: 4), (D) p-azidomethyl-L-phenylalanine as the species of non-natural amino acid, (E) azido as the reactive group, (F) CD30 as the antigen and (G) label as the particular payload, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 61/657,556, filed June 8, 2012, and 61/725,433, filed November 12, 2012 is acknowledged. 
	Information Disclosure Statement
The information disclosure statements (IDS) submitted on Oct 22, 2021, January 14, 2021 and June 15, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

	Drawings
The drawings were received on May 26, 2020.  These drawings are acceptable.

	Specification
The amendment to the specification filed on May 26, 2020 and March 11, 2020 have been entered.
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/632,192, filed June 23, 2017, now U.S. Patent No. 10,669,347.
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim objection
Claim 3 is objected to because of the following informality:  “wherein the antibody conjugate comprises an antibody comprising an isolated antibody of the IgG class…” should have been “wherein the antibody conjugate comprises an isolated antibody of the IgG class…”.  
Claim 39 is objected to because of the following informalities: 
A.  “wherein conjugate comprises an antibody comprising an isolated antibody of the IgG class…” should have been “wherein the antibody conjugate comprises an isolated antibody of the IgG class…”.  
B.  “an antigen” at the last line should have been “the antigen”. 
Claim 41 is objected to because of the following informality:  the plural “proteins”, “peptides” and “diseases” should be singular. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3 and 38-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a pharmaceutical composition comprising the same” in claims 3 and 38 is ambiguous and indefinite because it is unclear if the pharmaceutical composition comprising the antigen and an antibody conjugate or just the antibody conjugate.  One skilled in the art could not determine the boundaries of the claimed invention in order to avoid infringing on the claims.   
Claims 39-44 are included in the rejection because they are dependent on rejected claims 3 and 38 and do not correct the deficiency of the claim from which they depend.  Appropriate correction is required.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3 and 38-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
Claim 3 encompasses a method of detecting any antigen, comprising: contacting a sample comprising the antigen with any antibody conjugate, or a pharmaceutical composition comprising the same, wherein the antibody conjugate comprises an antibody comprising an isolated antibody of the IgG class comprising a heavy chain and a light chain, wherein: the heavy chain comprises at least one non-natural amino acid residue at a specific site selected from the group consisting of heavy chain residue 19, 25, 40, 52, and 70 according to the Kabat numbering scheme and heavy chain residues 119, 121, 180, 190, 222, 241, and 404 according to the EU index of Kabat; or the light chain comprises a non-natural amino acid residue at the light chain residue 7, 22, and 152 according to the Kabat numbering scheme; or a combination thereof, or an aglycosylated variant thereof, wherein each non-natural amino acid residue is independently selected from the group consisting of ortho-substituted tyrosine, meta substituted tyrosine, para-substituted phenylalanine, ortho-substituted phenylalanine, and meta-substituted phenylalanine; and wherein at least one non-natural amino acid is linked to a payload capable of being detected; detecting a complex formed between the antibody and the antigen.
Claim 39 encompasses a method of detecting any antigen, comprising: obtaining a sample from a subject in need thereof a diagnosis; contacting the sample with an effective amount of an antibody conjugate, or a pharmaceutical composition comprising the same, wherein the antibody conjugate comprises an antibody comprising an isolated antibody of the IgG class comprising a heavy chain and a light chain, wherein: the heavy chain comprises at least one non-natural amino acid residue at a specific site selected from the group consisting of heavy chain residue 19, 25, 40, 52, and 70 according to the Kabat numbering scheme and heavy chain residues 119, 121, 180, 190, 222, 241, and 404 according to the EU index of Kabat; the light chain comprises a non-natural amino acid residue at the light chain residue 7, 22, and 152 according to the Kabat numbering scheme; or a combination thereof, or an aglycosylated variant thereof, wherein each non-natural amino acid residue is independently selected from the group consisting of ortho-substituted tyrosine, meta substituted tyrosine, para-substituted phenylalanine, ortho-substituted phenylalanine, and meta-substituted phenylalanine; and wherein at least one non-natural amino acid is a payload capable of being detected; detecting the complex formed between the antibody and an antigen.
Claim 40 encompasses the method of claim 39, wherein the complex is detected through a secondary reagent.
Claim 41 encompasses the method of claim 39, wherein the antigen comprises any disease associated molecule, any tumor surface antigen, any growth factor receptor, any cell surface protein receptor, any proteins or peptides associated with human allergic diseases, any viral surface or core protein, or any loss of function tumor suppressor gene.
Claim 42 encompasses a method of diagnosing cancer, comprising detecting a cancer antigen according to the method of claim 41.
Claim 43 encompasses the method of claim 39, wherein the payload comprises a label, dye, radioactive moiety, nanoparticle, or fluorophore. 
Claim 44 encompasses the method of claim 3, wherein the antigen is detected in a subject in need thereof in situ.
With respect to number of species of antibody conjugate, the specification exemplifies site-specific incorporating non-natural amino acid p-azido-phenylalanine at position S25, A40, R19, S70, F404, K121, Y180, S136, S190 of heavy chain and T22 and S7 of light chain of a humanized anti-Her2 IgG1 antibody trastuzumab that binds to HER2 and brentuximab that binds to CD30 for conjugating a drug represent by (DBCO-MMAF) at those positions. The heavy chain of trastuzumab comprises the amino acid sequence of SEQ ID NO: 1 and the light chain comprising the amino acid sequence of SEQ ID NO: 2.  The heavy chain of brentuximab comprises the amino acid sequence of SEQ ID NO: 3 and the light chain comprising the amino acid sequence of SEQ ID NO: 4. Both trastuzumab and brentuximab are IgG1 isotype. These antibodies are aglycosylated as the antibodies were produced in E coli. 
 The specification further discloses a method of detecting cells expressing HER2 comprising contacting the cells in vitro with HERCEPTIN or aglycosylated trastuzumab binding and then incubated with 5 μg/ml Alex647 labeled goat anti-human IgG secondary antibody on ice for 1 hour, see para. [00464]. 
However, the description of two species of antibodies that bind to human HER2 and human CD30, is not representative of the entire genus of antibody conjugate because the genus of antibody conjugate is highly variable, e.g., comprising different combination of heavy and light chains or comprising six different CDRs.   When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In this case, the specification does not describe the structure-identifying information, e.g., amino acid sequence of heavy chain variable region and light chain variable region of all antibody conjugates that correlated with binding to any antigens (claims 3 and 38), any antigen such as any disease associated molecule, any growth factor receptor, any cell surface protein receptor, any protein or any peptide associated with human allergic diseases, any viral surface or core proteins, or any loss of function tumor suppressor gene (claim 41) for a method of diagnosing cancer (claim 42) in vitro or in situ (claim 44) other than the aglycosylated brentuximab comprises a heavy chain amino acid sequence of SEQ ID NO: 3 and a light chain comprising the amino acid sequence of SEQ ID NO: 4 or the aglycosylated trastuzumab comprises a heavy chain amino acid sequence of SEQ ID NO: 1 and a light chain comprising the amino acid sequence of SEQ ID NO: 2 for detecting HER2 or CD30 expressing cancer.  
With respect to number species, the specification does not describe a representative number of species of antibody conjugate falling with the scope of the genus or structural common to the members of the genus of antibody conjugate that bind to any and all antigen or any antigen such as any disease associated molecule, any tumor surface antigen, any growth factor receptor, any cell surface protein receptor, any protein or any peptide associated with human allergic diseases, any viral surface or core proteins, or any loss of function tumor suppressor gene (claim 41) wherein the antibody is conjugated to any nanoparticle (claim 43) so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed methods for detecting any and all antigen or diagnosing any disease such as cancer without guidance as to the binding specificity of the antibody conjugate.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 334(1): 103-118, Nov 14, 2003, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  As such, one of skill in the art cannot "visualize or recognize" most members of the genus.  
Regarding the payload is any nanoparticle (claim 43), there is not a single antibody conjugated to any nanoparticle in the specification as filed, much less detecting any antigen or diagnosing cancer.  One of skill in the art would reasonable conclude that applicants were not in possession of all antibody conjugate having any non-natural amino acid residues at the recited location for detecting antigen in a subject in need thereof in situ (claim 38) at the time the application was filed.  
Regarding the payload is any nanoparticle (claim 43), there is not a single antibody conjugated to any nanoparticle in the specification as filed, much less detecting any antigen in situ or in vitro for diagnosing any cancer. 
Regarding one or more non-natural amino acid at the specified sites in the heavy or light chain, the specification exemplifies just p-azido-L-phenylalanine (pAzF) or para-azido methyl phenylalanine (pAzMeF).  
Wang et al (Chemistry & Biology 16: 323-336, March 27, 2009; PTO 892) teach incorporating various unnatural amino acids in E coli are encouraging, it remained a challenge to incorporate various unnatural amino acids in mammalian cells with high efficiency and fidelity, see page 328, left col. Wang et al further teach incorporating unnatural amino acid into protein, i.e., TNF-α leads to a strong immune response directed at the unnatural mutant in mice, even in the absence of adjuvant, see page 333, left col.  Thus, the prior art does not support an antibody having multiple non-natural amino acid residues at various sites in the heavy or light chain still maintain functions. There are insufficient working examples.  It is unpredictable which undisclosed antibody conjugate can detect all antigens or diagnosing all cancer in all subject.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus.  The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself.   Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent.  Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). 
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Therefore, only (1) a method of detecting human CD30 antigen and a method of diagnosing CD30 expressing cancer comprising contacting a sample comprising the antigen with a conjugated antibody wherein the antibody is of an antibody of IgG class and comprises a heavy chain comprising SEQ ID NO: 3 and a light chain comprising SEQ ID NO: 4, wherein the heavy chain comprises at least one non-natural amino acid residue at a specific site selected from the group consisting of heavy chain residue 19, 25, 40, 52, and 70 according to the Kabat numbering scheme and heavy chain residues 119, 121, 180, 190, 222, 241, and 404 according to the EU index of Kabat; or the light chain comprises a non-natural amino acid residue at the light chain residue 7, 22, and 152 according to the Kabat numbering scheme, wherein each non-natural amino acid residue is independently selected from the group consisting of ortho-substituted tyrosine, meta substituted tyrosine, para-substituted phenylalanine, ortho-substituted phenylalanine, and meta-substituted phenylalanine; and wherein at least one non-natural amino acid is linked to a label, and detecting a complex formed between the antibody and the CD30 antigen, (2) Said method wherein the complex is detected through a labeled secondary anti-IgG antibody, (3) a method of detecting human HER2 antigen and a method of diagnosing HER2 expressing cancer comprising contacting a sample comprising the antigen with a conjugated trastuzumab comprises a heavy chain amino acid sequence of SEQ ID NO: 1 and a light chain comprising the amino acid sequence of SEQ ID NO: 2, wherein the antibody is of an antibody of IgG class wherein the heavy chain comprises at least one non-natural amino acid residue at a specific site selected from the group consisting of heavy chain residue 19, 25, 40, 52, and 70 according to the Kabat numbering scheme and heavy chain residues 119, 121, 180, 190, 222, 241, and 404 according to the EU index of Kabat; or the light chain comprises a non-natural amino acid residue at the light chain residue 7, 22, and 152 according to the Kabat numbering scheme, wherein each non-natural amino acid residue is independently selected from the group consisting of ortho-substituted tyrosine, meta substituted tyrosine, para-substituted phenylalanine, ortho-substituted phenylalanine, and meta-substituted phenylalanine; and wherein at least one non-natural amino acid is linked to a label, and detecting a complex formed between the antibody and the HER2 antigen, (4) the methods above wherein the label is a dye, a radioactive moiety or a fluorophore, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claims 3 and 38-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for only (1) a method of detecting human CD30 antigen and a method of diagnosing CD30 expressing cancer comprising contacting a sample comprising the antigen with a conjugated antibody wherein the antibody is of an antibody of IgG class and comprises a heavy chain comprising SEQ ID NO: 3 and a light chain comprising SEQ ID NO: 4, wherein the heavy chain comprises at least one non-natural amino acid residue at a specific site selected from the group consisting of heavy chain residue 19, 25, 40, 52, and 70 according to the Kabat numbering scheme and heavy chain residues 119, 121, 180, 190, 222, 241, and 404 according to the EU index of Kabat; or the light chain comprises a non-natural amino acid residue at the light chain residue 7, 22, and 152 according to the Kabat numbering scheme, wherein each non-natural amino acid residue is independently selected from the group consisting of ortho-substituted tyrosine, meta substituted tyrosine, para-substituted phenylalanine, ortho-substituted phenylalanine, and meta-substituted phenylalanine; and wherein at least one non-natural amino acid is linked to a label, and detecting a complex formed between the antibody and the CD30 antigen, (2) Said method wherein the complex is detected through a labeled secondary anti-IgG antibody, (3) a method of detecting human HER2 antigen and a method of diagnosing HER2 expressing cancer comprising contacting a sample comprising the antigen with a conjugated trastuzumab comprises a heavy chain amino acid sequence of SEQ ID NO: 1 and a light chain comprising the amino acid sequence of SEQ ID NO: 2, wherein the antibody is of an antibody of IgG class wherein the heavy chain comprises at least one non-natural amino acid residue at a specific site selected from the group consisting of heavy chain residue 19, 25, 40, 52, and 70 according to the Kabat numbering scheme and heavy chain residues 119, 121, 180, 190, 222, 241, and 404 according to the EU index of Kabat; or the light chain comprises a non-natural amino acid residue at the light chain residue 7, 22, and 152 according to the Kabat numbering scheme, wherein each non-natural amino acid residue is independently selected from the group consisting of ortho-substituted tyrosine, meta substituted tyrosine, para-substituted phenylalanine, ortho-substituted phenylalanine, and meta-substituted phenylalanine; and wherein at least one non-natural amino acid is linked to a label, and detecting a complex formed between the antibody and the HER2 antigen, (4) the methods above wherein the label is a dye, a radioactive moiety or a fluorophore, does not reasonably provide enablement for a method of detecting any antigen as set forth in claims 3 and 38-44. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). The factors most relevant to this rejection include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
Enablement is not commensurate in scope with claims as how to detect any and all antigen without guidance as to the structure, e.g., amino acid sequence of the heavy and light chain variable regions that bind to all antigens (claims 3 and 38), any antigen such as any disease associated molecule, any tumor surface antigen, any growth factor receptor, any cell surface protein receptor, any protein or any peptide associated with human allergic diseases, any viral surface or core proteins, or any loss of function tumor suppressor gene (claim 41) wherein the antibody conjugated to any nanoparticle (claim 42). 
Claim 3 encompasses a method of detecting any antigen, comprising: contacting a sample comprising the antigen with an antibody conjugate, or a pharmaceutical composition comprising the same, wherein the antibody conjugate comprises an antibody comprising an isolated antibody of the IgG class comprising a heavy chain and a light chain, wherein: the heavy chain comprises at least one non-natural amino acid residue at a specific site selected from the group consisting of heavy chain residue 19, 25, 40, 52, and 70 according to the Kabat numbering scheme and heavy chain residues 119, 121, 180, 190, 222, 241, and 404 according to the EU index of Kabat; or the light chain comprises a non-natural amino acid residue at the light chain residue 7, 22, and 152 according to the Kabat numbering scheme; or a combination thereof, or an aglycosylated variant thereof, wherein each non-natural amino acid residue is independently selected from the group consisting of ortho-substituted tyrosine, meta substituted tyrosine, para-substituted phenylalanine, ortho-substituted phenylalanine, and meta-substituted phenylalanine; and wherein at least one non-natural amino acid is linked to a payload capable of being detected; detecting a complex formed between the antibody and the antigen.
Claim 39 encompasses a method of detecting any antigen, comprising: obtaining a sample from a subject in need thereof a diagnosis; contacting the sample with an effective amount of an antibody conjugate, or a pharmaceutical composition comprising the same, wherein the antibody conjugate comprises an antibody comprising an isolated antibody of the IgG class comprising a heavy chain and a light chain, wherein: the heavy chain comprises at least one non-natural amino acid residue at a specific site selected from the group consisting of heavy chain residue 19, 25, 40, 52, and 70 according to the Kabat numbering scheme and heavy chain residues 119, 121, 180, 190, 222, 241, and 404 according to the EU index of Kabat; the light chain comprises a non-natural amino acid residue at the light chain residue 7, 22, and 152 according to the Kabat numbering scheme; or a combination thereof, or an aglycosylated variant thereof, wherein each non-natural amino acid residue is independently selected from the group consisting of ortho-substituted tyrosine, meta substituted tyrosine, para-substituted phenylalanine, ortho-substituted phenylalanine, and meta-substituted phenylalanine; and wherein at least one non-natural amino acid is a payload capable of being detected; detecting the complex formed between the antibody and an antigen.
Claim 40 encompasses the method of claim 39, wherein the complex is detected through a secondary reagent.
Claim 41 encompasses the method of claim 39, wherein the antigen comprises any disease associated molecule, any tumor surface antigen, any growth factor receptor, any cell surface protein receptor, any proteins or peptides associated with human allergic diseases, any viral surface or core protein, or any loss of function tumor suppressor gene.
Claim 42 encompasses a method of diagnosing cancer, comprising detecting a cancer antigen according to the method of claim 41.
Claim 43 encompasses the method of claim 39, wherein the payload comprises a label, dye, radioactive moiety, nanoparticle, or fluorophore. 
Claim 44 encompasses the method of claim 3, wherein the antigen is detected in a subject in need thereof in situ.
With respect to number of species of antibody conjugate encompassed by the claimed methods, the specification exemplifies site-specific incorporating non-natural amino acid p-azido-phenylalanine at position S25, A40, R19, S70, F404, K121, Y180, S136, S190 of heavy chain and T22 and S7 of light chain of a humanized anti-Her2 IgG1 antibody trastuzumab that binds to HER2 and brentuximab that binds to CD30 for conjugating a drug represent by (DBCO-MMAF) at those positions. The heavy chain of trastuzumab comprises the amino acid sequence of SEQ ID NO: 1 and the light chain comprising the amino acid sequence of SEQ ID NO: 2. The heavy chain of brentuximab comprises the amino acid sequence of SEQ ID NO: 3 and the light chain comprising the amino acid sequence of SEQ ID NO: 4. Both trastuzumab and brentuximab are IgG1 isotype. These antibodies are aglycosylated as the antibodies were produced in E coli. 
 The specification further discloses a method of detecting cells expressing HER2 comprising contacting the cells in vitro with HERCEPTIN or aglycosylated trastuzumab binding and then incubated with 5 μg/ml Alex647 labeled goat anti-human IgG secondary antibody on ice for 1 hour, see para. [00464]. 
However, the specification does not teach the structure-identifying information, e.g., amino acid sequence of heavy chain variable region and light chain variable region of all antibodies that bind to any and all antigens (claims 3 and 38), any antigen such as any disease associated molecule, any tumor surface antigen, any growth factor receptor, any cell surface protein receptor, any protein or any peptide associated with human allergic diseases, any viral surface or core proteins, or any loss of function tumor suppressor gene (claim 41) for diagnosing any cancer (claim 42), wherein the antibody conjugated to any nanoparticle (claim 43), so the one of skill in the art can make and use the antibody conjugate without undue experimentation. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 334(1): 103-118, Nov 14, 2003, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.   
Regarding the payload is any nanoparticle (claim 43), there is not a single antibody conjugated to any nanoparticle in the specification as filed, much less detecting any antigen in situ or in vitro for diagnosing any cancer. 
Regarding one or more non-natural amino acid at the specified sites in the heavy or light chain, the specification exemplifies just p-azido-L-phenylalanine (pAzF) or para-azido methyl phenylalanine (pAzMeF).  
Wang et al (Chemistry & Biology 16: 323-336, March 27, 2009; PTO 892) teach incorporating various unnatural amino acids in E coli are encouraging, it remained a challenge to incorporate various unnatural amino acids in mammalian cells with high efficiency and fidelity, see page 328, left col. Wang et al further teach incorporating unnatural amino acid into protein, i.e., TNF-α leads to a strong immune response directed at the unnatural mutant in mice, even in the absence of adjuvant, see page 333, left col.  Thus, the prior art does not support an antibody having multiple non-natural amino acid residues at various sites in the heavy or light chain still maintain functions. 
There are insufficient working examples.  It is unpredictable which undisclosed antibody conjugate can detect all antigens or diagnosing all cancer in all subject.  As such, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine how to perform the invention in a manner commensurate in scope with the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3, 38, 39, 40, 41, 42, 43 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dimasi (US 20110033378, published February 10, 2011; PTO 1449) in view of Cho (US2008/0050374 Al, published February 28, 2008; PTO 1449) and Van Vlijmen (US 20090258420, filed November 4, 2009, 2011; PTO 1449).
Regarding claims 3, 38, 39 and 42, Dimasi teaches and claims a method of detecting and diagnosing cancer in a subject in need thereof (see para. [0028], [0182], [0257]) comprising administering (aka contacting antigen with conjugated antibody in situ) to said subject a composition comprising conjugate cysteine engineered antibody wherein the antibody binds to cell surface antigen associated with cancer or autoimmune, inflammatory or infectious diseases or disorder (claim 36), and wherein the cysteine engineered antibody comprises a non-natural amino acid or radionuclide or enzyme or fluorescent tag or biotin (reference claims 23, 27, 35).
Dimasi does not teach the method wherein the antibody is IgG class wherein the heavy chain comprises at least one non-natural amino acid residue at heavy chain position H119, H121, H180, H136 and/or H190 and wherein non-natural amino acid is linked to a payload capable of binding detected a complex formed between the antibody and the antigen as per claims 3 and 39.
However, Cho teaches antibody (see Figures 1-3) of IgG class comprising one or more non-natural amino acid residue (see claims 1-3, para. [0568] in particular).  Examples of non-natural amino acid residues include para-acetyl-phenylalanine (pAcF), see para. [0568], 4-azidopehnylalaine as per claim 3 and 39 (see para. [0334], [0335].  
Examples of five major classes IgA, IgD, IgE, IgG, and IgM and subclass such as IgGl, IgG2, IgG3, IgG4, IgA1, IgA2 as per claim 8 (see para. [0087], Figure 1).  
Claim 40 is include as Cho teaches APC-labeled anti-mouse secondary antibody (aka secondary reagent) for binding assays, see para. [0646]. 
Claim 41 is included as Cho teaches exemplary antibodies include humanized anti-ErbB-2 monoclonal antibody Herceptin (from monoclonal 4D5) that bind to growth factor receptor, ErbB-2, see para. [014]. The humanized anti-ErbB-2 monoclonal antibody Herceptin (from monoclonal 4D5) has received FDA approval for treatment of cancers that over express ErbB-2, i.e., human breast tumors, ovarian, gastric, salivary and non-small cell lung carcinomas, see [0014].
The reference Herceptin antibody, also known as humMAb4D5-8" or trastuzumab) comprises a heavy chain and a light chain having the sequence identical to the claimed SEQ ID NO: 1 and SEQ ID NO: 2, respectively as evidenced by the US Pat No. 6,339,142.  Binding of conjugated antibody to the antigen ErbB-2 is expected to form a complex.  
Cho further teaches non-natural amino acids include:
[0265] Many unnatural amino acids are based on natural amino acids, such as tyrosine, glutamine, phenylalanine, and the like, and are suitable for use in the present invention. Tyrosine analogs include, but are not limited to, para-substituted tyrosines, ortho-substituted tyrosines, and meta substituted tyrosines, where the substituted tyrosine comprises, including but not limited to, a keto group (including but not limited to, an acetyl group), a benzoyl group, an amino group, a hydrazine, an hydroxyamine, a thiol group, a carboxy group, an isopropyl group, a methyl group, a C.sub.6-C.sub.20 straight chain or branched hydrocarbon, a saturated or unsaturated hydrocarbon, an O-methyl group, a polyether group, a nitro group, an alkynyl group or the like. In addition, multiply substituted aryl rings are also contemplated. Glutamine analogs that may be suitable for use in the present invention include, but are not limited to, .alpha, -hydroxy derivatives, .gamma.-substituted derivatives, cyclic derivatives, and amide substituted glutamine derivatives. Example phenylalanine analogs that may be suitable for use in the present invention include, but are not limited to, para-substituted phenylalanines, ortho-substituted phenyalanines, and meta-substituted phenylalanines, where the substituent comprises, including but not limited to, a hydroxy group, a methoxy group, a methyl group, an allyl group, an aldehyde, an azido, an iodo, a bromo, a keto group (including but not limited to, an acetyl group), a benzoyl, an alkynyl group, or the like. Specific examples of unnatural amino acids that may be suitable for use in the present invention include, but are not limited to, a p-acetyl-L-phenylalanine, an O-methyl-L-tyrosine, an L-3-(2-naphthyl)alanine, a 3-methyl-phenylalanine, an O-4-allyl-L-tyrosine, a 4-propyl-L-tyrosine, a tri-O-acetyl-GlcNAc.beta.-serine, an L-Dopa, a fluorinated phenylalanine, an isopropyl-L-phenylalanine, a p-azido-L-phenylalanine, a p-acyl-L-phenylalanine, a p-benzoyl-L-phenylalanine, an L-phosphoserine, a phosphonoserine, a phosphonotyrosine, a p-iodo-phenylalanine, a p-bromophenylalanine, a p-amino-L-phenylalanine, an isopropyl-L-phenylalanine, and a p-propargyloxy-phenylalanine, and the like. Examples of structures of a variety of unnatural amino acids that may be suitable for use in the present invention are provided in, for example,
 [0287] The azide functional group can also be reacted selectively with a water soluble polymer containing an aryl ester and appropriately functionalized with an aryl phosphine moiety to generate an amide linkage. The aryl phosphine group reduces the azide in situ and the resulting amine then reacts efficiently with a proximal ester linkage to generate the corresponding amide. See, e.g., E. Saxon and C. Bertozzi, Science 287, 2007-2010 (2000). The azide-containing amino acid can be either an alkyl azide (including but not limited to, 2-amino-6-azido-l-hexanoic acid) or an aryl azide (p-azido-phenylalanine).
	[0304] One advantage of an unnatural amino acid is that it presents additional chemical moieties that can be used to add additional molecules. These modifications can be made in vivo in a eukaryotic or non-eukaryotic cell, or in vitro.
Claim 43 is included as Cho further teaches antibody conjugated or linked to one or more detectable moieties such as radioactive moiety, i.e., sup.99Tc as per claim 43 (see para. [0135]), or fluorescent dyes (e.g., fluorescein isothiocyanate, Texas red, rhodamine, green fluorescent protein, and the like), radiolabels (e.g., .sup.3H, .sup.1251, .sup.35S, .sup.l4C, or .sup.32P), enzymes (e.g., horse radish peroxidase, alkaline phosphatase and others commonly used in an ELISA), see para. [0134] or polymer, i.e., PEG (see para. [0016], [0017]).  
Dimasi and Cho do not teach antibody having at least one non-natural amino acid residue at heavy chain residue H404, H119, H121, H180, H136 and/or H190 as per claims 3 and 39.  The term “or” does not require the position in the light chain or a combination of heavy and light chain residues in claim 3.  The term “at least one” in claims 3 and 39 encompasses one or more residues.  
Van Vlijmen teaches site-specific conjugation of antibody to a label or PEG (see entire document, para. [0118]. Van Vlijmen teaches antibody comprising a heavy chain having one or more non-natural amino acid residue such as non-native cysteine residue or a cysteine analog (e.g. thiol-containing analogs such as thiazoline-4-carboxylic acid and thiazolidine-4 carboxylic acid (thioproline, Th)), which is introduced by synthetic means (e.g. by recombinant techniques, in vitro peptide synthesis, by enzymatic or chemical coupling of peptides or some combination of these techniques) into an amino acid position of a polypeptide that does not naturally contain a cysteine residue or analog thereof at that position (see para. [0125]) at various positions in the heavy chain CH1 domain such as residues 118-215 (see para. [0021]) and/or one or more amino acids in the light chain CL domain such as residues 108-211 numbering according to Kabat (See para. [0023]).  The reference CH1 domain residues 118-215 include the claimed position H119, H121, H180, H136 and/or H190 as per claims 3 and 39, see para. [0021]. 
Van Vlijmen further teaches and claims engineered cysteine residue or analog thereof in at one or more amino acid positions in the heavy chain CH3 domain such as position 404, numbering according to the EU numbering scheme (see para. 0201]).   Van Vlijmen teaches positions are independent of antigen binding, see para. [007], and the site-directed conjugate retains desired Fc effector function(s), see para. [0008]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute a known non-natural amino acids in the antibody at position 241 as numbered by the EU index as set forth in Kabat of Dimasi for another, i.e., any non-natural amino acid such as 4-azido-phenylalanine or para-acetyl-phenylamine (pAcF) with a 4-azido reactive group as a chemical handle as taught by Cho at one or more heavy chain residue in the CH1 domain such as residues 118-215 include the claimed position (aka residue) H119, H121, H180, H136 and/or H190 and/or position 404 in the CH3 domain, numbering according to EU of Kabat and/or light chain position 152 in the CL domain as taught by Van Vlijmen to arrive at the claimed invention with a reasonable expectation of success, e.g., conjugate comprising one or more labels away from the antigen binding site for detecting or diagnosing cancer.  
One of ordinary skill in the art would have been motivated to do so because Cho teaches the advantage of an unnatural amino acid is that it presents additional chemical moieties that can be used to add additional molecules, see para. [0304].
One of ordinary skill in the art would have been motivated to do so because Cho teaches the functional group (R) in the unnatural amino acids offer flexibility, site-specific selective conjugation or crosslinking of protein to a probe and ease of manipulations of the protein.
One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success because Van Vlijmen teaches positions are independent of antigen binding, see para. [007], and the site-directed conjugate retains desired Fc effector function(s), see para. [0008]. 
One of skill in the art would have been motivated to make such substitution in order to conjugate any radiolabels for detecting antigen expressed on the surface of cancer cell by forming antigen antibody complex in vivo or in vitro.
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  Twenty amino acids having azido moiety are considered a finite number of options for diversifying each residue for linking to any payload such as any label, any radionuclide or polymer of interest. 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention especially in the absence of evidence to the contrary.
Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644